                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOLEEN ANNE HANSON ,

                            Plaintiff,                         OPINION AND ORDER
      v.
                                                                    17-cv-659-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                            Defendant.


      This is an appeal from an adverse decision of the Commissioner of Social Security

brought pursuant to 42 U.S.C. § 405(g).          Plaintiff Joleen Hanson challenges the

Commissioner’s determination that she is not disabled and therefore not entitled to

supplemental security income under Title XVI of the Social Security Act. Specifically,

Hanson contends that the administrative law judge who denied her claim at the hearing

level committed the following errors: (1) failed to give adequate weight to the opinion of

one her treating physicians, Dr. Popp; (2) failed to consider the side effects of Hanson’s

medication on her ability to work; (3) failed to discuss Hanson’s limited daily activities;

and (4) incorrectly accepted the VE’s opinion that Hanson could make a vocational

adjustment to jobs in the national economy. As discussed below, the first three challenges

are unpersuasive and the fourth is waived. Accordingly, this court will affirm the decision

of the Commissioner.
                                        BACKGROUND1

      A. Overview of Claimant

         Hanson was born on July 4, 1974. She applied for supplemental security income

on October 23, 2013, alleging that she had been disabled since June 15, 2013. This made

Hanson: 38 years old on the alleged onset of her disability in 2013; 39 years old when she

applied for disability later that year; and 42 years old at the time of her second

administrative hearing in August 2016.

         Hanson has a high school education, and obtained a two-year culinary arts degree.

She is able to communicate in English, and has past work experience as a cashier and

personal care attendant. She last worked in June 2013. In her initial application, Hanson

claimed disability based on Lyme disease, residual limitations from right hand and shoulder

surgeries, speech impairment, neuropathy, chronic joint pain, irregular heartbeat, blurred

vision on the right, and headaches. (AR 261.)



      B. Overview of Medical Evidence2

         Hanson’s medical records document a variety of physical impairments. In June

2013, she underwent right rotator cuff repair and right carpal tunnel release surgery, with

positive results. By October of that year, her orthopedic surgeon, Dr. Thomas Kaiser,

indicated that she could return to work lifting a maximum of 20 pounds. Although Hanson




1
    These facts are drawn from the Administrative Record (“AR”) (dkt. # 8).

2
  Plaintiff has not advanced any arguments related to the ALJ’s assessment of her mental
impairments. Accordingly, the court discusses only the evidence relating to her physical
impairments.

                                                 2
was concerned that she reinjured the shoulder in March 2014, an x-ray showed only

minimal abnormalities and Dr. Kaiser did not see any evidence of re-injury. However, he

did order an MRI of her cervical spine, which showed mild central canal and neural

foraminal narrowing at the C4-C5 level and moderate to severe neural foraminal narrowing

at the C5-C6 level.

       Hanson’s records also show periodic complaints of left ankle and knee pain, and

lower extremity pain and weakness. However, x-rays of the ankle and knee were largely

normal, and an MRI of the lumbar spine in July 2014 showed no significant pathology. At

a visit with Hanson on July 7, 2014, neurologist Christopher Bixler, M.D., encouraged

Hanson to “remain active.” (AR 1509.) In October 2014, a rheumatologist diagnosed

Hanson with fibromyalgia after finding her to be tender in 18 of 18 of the fibromyalgia

trigger points, but the doctor did not prescribe any treatment other than medication

management by her primary physician. On September 25, 2014, Hanson’s primary care

physician, Dr. Jeffrey Eichten, opined that Hanson’s intermittent lumbar back pain was

secondary to weak core muscles, obesity, and fibromyalgia.

       On April 10, 2014, Hanson began seeing Dr. Megan Popp, a physical medicine and

rehabilitation specialist, for complaints of a “pins and needles” sensation in all four

extremities and the lower half of her face, along with muscle tenderness, particularly in her

neck area. (AR 652.) Hanson also complained of generalized weakness, stating that she

had trouble opening and closing car doors, opening caps, and writing.          The physical

examination was largely unremarkable, with Hanson demonstrating normal reflexes, fine

motor coordination, range of motion and strength. Dr. Popp observed that Hanson’s gait


                                             3
was steady. Dr. Popp later referred Hanson to physical therapy, which Hanson attended

for 11 sessions. However, Hanson stopped attending therapy before discharge. (AR 580.)

       At a follow-up with Dr. Popp on July 1, 2014, Hanson reported that her symptoms

were overall improved as a result of some medication changes and that she had lost 11

pounds by dieting. She said she was doing her physical therapy exercises at home but was

not finding it very helpful; according to Hanson, she felt like her legs would give out on

her. On physical examination, Hanson was able to sit comfortably, rise independently

from the chair, and had a steady gait. Hanson asked about a four-wheeled walker, stating

that a friend would go for her with walks outside but Hanson did not feel stable enough to

walk unsupported. Dr. Popp issued one even though she was hesitant to do so, advising

Hanson that she should not be using it all times and should rely on it less and less as she

became stronger. (AR 637-38.)

       Meanwhile, Hanson had begun working with a dietician to lose weight in advance

of planned gastric bypass surgery. On October 8, 2014, she reported that she was keeping

a food journal and had been walking daily for 15-20 minutes. (AR 815). On December

10, 2014, she told her dietician that she was “outside everyday” doing farm chores, cutting

trees, stacking wood, and shoveling for “hours.” (AR 976.)

       Less than a month later, on January 6, 2015, Hanson saw Dr. Popp and asked her

to complete paperwork outlining her work restrictions. Dr. Popp went through the form

with Hanson and completed it based on Hanson’s statements and Dr. Popp’s physical

examination. Hanson said her primary complaint was lower back pain radiating into her

lower extremities, but she had multiple other painful areas and intermittent numbness in


                                            4
both hands. Hanson said she had to change positions frequently to stay comfortable, could

tolerate being on her feet no more than 5 hours a day, could sit no more than 6 hours a

day, and could lift no more than a gallon of milk. Dr. Popp’s notes from her physical

examination did not note any abnormalities, but noted that Hanson arrived using a manual

wheelchair. (AR 963-64.)

       On March 17, 2015, Dr. Kaiser, an orthopedist, saw Hanson for complaints of right

wrist pain that she said resulted from a fall on the ice in December 2014. (AR 913.) An

MRI on April 23, 2014, showed Hanson had some torn tendons and cartilage in the wrist,

and an EMG showed residual carpal tunnel syndrome in the right wrist, with moderate

carpal tunnel on the left. (AR 1055.) Dr. Kaiser, who was soon to retire, referred Hanson

to Dr. Kuzel, who injected the right wrist with a steroid on August 16, 2015.

       Hanson saw Dr. Kaiser in follow up on September 25, 2015. She reported that

after the steroid injection, her pain increased and her fingers swelled up to the point where

she could not move them. Although Dr. Kaiser did not see much swelling, Hanson held

her hand in a guarded position and did not use it much. Dr. Kaiser had Hanson do some

exercises with her hand and fingers and by the end of the appointment, her motion had

improved. He showed Hanson exercises that he wanted her to do at home, and set her up

for “aggressive rehab to regain function in the hand.” (AR 1306.)

       Hanson had a follow-up visit with Dr. Kaiser on October 9, 2015. (AR 1485-86.)

Hanson reported working hard on the hand exercises that Dr. Kaiser had shown her and

her symptoms had greatly improved. Hanson still reported some tingling in the fingers in

her right hand and some ulnar joint pain, but overall her motion and function was much


                                             5
better. She was able to fully extend and spread all of her fingers on the right, make a fist,

and oppose her thumb to the base of the little finger. Dr. Kaiser opined that Hanson had

mild carpal tunnel syndrome in the right wrist and moderate on the left, and that her right

wrist pain was related to a cartilage tear. Her recommended that she continue rehabbing

the right hand, wrist and elbow, and work with Dr. Popp on range of motion and

strengthening.

       Hanson saw her family practitioner, Dr. Eichten, on November 12, 2015. Hanson

had a large disability form that she asked Dr. Eichten to fill out, explaining that she was

applying for disability because of psychiatric disorders. Hanson said she could not work

because of panic attacks.     Dr. Eichten did not have enough information about her

psychiatric condition to provide an opinion about her ability to work. However, he said

he thought Hanson could work and he encouraged her not to apply for disability.          (AR

1431.) He also ordered an occupational therapy assessment to determine what she could

do physically, noting that her physical limitations seemed “a bit vague, likely mostly related

to her psychiatric issues.” (AR 1432.)

       Hanson saw Dr. Popp on December 1, 2015. (AR 1423-24.) Hanson was wearing

a wrist brace all the time and had not been using her hand at all, reporting that it hurt just

to touch it or move it even a little. Dr. Popp noted that Dr. Kaiser had recommended

ongoing rehab, but Hanson had not been participating in any outpatient occupational

therapy. Hanson was scheduled to see Dr. Hoxie, a hand specialist, later that month.

Hanson asked Dr. Popp to complete paperwork regarding her workability status, and to

update it to address the progressive symptoms of her right wrist and hand.


                                              6
         Dr. Popp noted that Hanson’s right hand and fingers were cooler and a bit duskier

compared to the left. Hanson could wiggle her fingers a little, but reported increased

sensitivity. Dr. Popp opined that Hanson was developing a complex pain syndrome in the

right wrist and hand. She wrote that if Dr. Hoxie did not find any underlying structural

or vascular dysfunction, then Hanson should receive more aggressive rehab programming

likely with occupational therapy and possibly an injection block to get Hanson’s symptoms

to calm down. Dr. Popp updated Hanson’s paperwork to reflect her “current level of

functioning.” Dr. Popp found that Hanson could: (1) lift and carry up to 10 pounds

occasionally and 5 pounds frequently with her left arm, but could do no activities requiring

use of the right arm, hand or fingers; (2) stand and walk no more than 5 hours a day; (3)

walk no more than 1 block without pain or needing to rest; (4) rarely twist or bend and

never crouch or squat; and (5) sit no more than 5 hours a day. Dr. Popp further opined

that Hanson needed a four-wheeled walker and frequent position changes and that her

symptoms would cause her to miss work more than twice a month. (AR 784-88). On

August 16, 2016, Dr. Popp provided an updated opinion on which she added that Hanson

would need to take a 10-minute break every 2 hours as a result of her impairments. (AR

1517.)

         For much of the time period covered by the medical records, Hanson was morbidly

obese, weighing 292 pounds at a height of 5’ 2”. However, Hanson had gastric bypass

surgery on June 22, 2015. By the time of the hearing, she weighed 154 pounds.



   C. Administrative Proceedings

         After two denials, Hanson’s application eventually was heard by an administrative
                                             7
law judge (“ALJ”), who held two hearings at which Hanson was represented by counsel and

testified. The ALJ also heard testimony from L. David Russell, a vocational expert.

       Hanson testified that she can lift at most three pounds with her left hand and walk

at most a few feet. She said she needs to use a walker at all times and cannot stand without

it unless she has something else to hold on to. She further testified that she is only able to

bend at the waist about 35 degrees; she is right hand dominant and cannot use her right

hand to do anything (such as screw on a nut, button a button, or eat); she has difficulty

taking care of her own needs such as bathing, getting dressed, and putting on her shoes;

and she takes a number of medications that cause side effects, including dizziness, stomach

irritation, tiredness, foggy memory, and confusion. Hanson testified that, because of the

pills she takes, she must lie down every two hours for one hour. (AR 58-74.)

       On August 31, 2016, the ALJ issued a decision finding Hanson not disabled under

the agency’s five-step procedure for evaluating disability claims. 20 C.F.R. § 416.920. The

ALJ found that, although Hanson suffered from various impairments that reduced her

capacity for work, she nonetheless was able to perform a number of jobs existing in the

national economy, namely, school bus monitor and security systems monitor.               As a

predicate to this conclusion, the ALJ considered Hanson’s statements concerning her

limitations, the medical evidence, and the various medical source opinions, determining

that Hanson had the residual functional capacity to perform light work (lifting and carrying

10 pounds frequently and 20 pounds occasionally, with the ability to stand or walk about

six hours in an 8-hour day), with the following restrictions:

                  •   she could use her right upper extremity only for
                      occasional handling and fingering;
                                              8
                  •   she could not be exposed to dusts, fumes, gases, or other
                      environmental pollutants;

                  •   she was limited to simple instructions; and

                  •   she could not perform high stress work, such as
                      “working on an assembly line with fast pace and high
                      production goals” or quotas.

(AR 20.)    The ALJ gave great weight to the opinions of the State agency medical

consultants, who reviewed Hanson’s claim at the initial and reconsideration levels and

found that she could perform light work so long as she did no more than occasional

handling and fingering on the right due to right upper extremity weakness. (AR 27.) The

ALJ explained that the consultants had specialized knowledge in evaluating impairments

under the Social Security regulations and their opinions were generally consistent with the

evidence in the record at the hearing level. (Id.)

       In contrast, the ALJ found that Dr. Popp’s more restrictive opinion was entitled to

little weight for the following reasons:

                  •   Hanson had not pursued proper treatment for her right
                      hand and wrist impairment, but simply opted not to use
                      it;

                  •   the severe lifting restrictions endorsed by Dr. Popp were
                      inconsistent with Hanson’s report to her dietician in
                      December 2014 that she was “outside everyday” doing
                      farm chores, cutting trees, stacking wood, and shoveling
                      for “hours”;

                  •   Hanson had worked as a cashier during the time period
                      she received treated from Dr. Popp;

                  •   post-operative x-rays of Hanson’s right shoulder in
                      March 2014 showed only minor abnormalities;

                  •   the standing and walking limitations endorsed by Dr.
                                              9
                      Popp were inconsistent with the dietician’s October
                      2014 note indicating that Hanson was exercising daily
                      by walking for 15-20 minutes;

                  •   Hanson’s strength and sensation were noted to be
                      normal on numerous examinations; and

                  •   Dr. Popp’s opinion was undermined by her failure to
                      refer Hanson for more aggressive treatment.

(AR 29.)

       The ALJ rejected Hanson’s subjective complaints largely for these same reasons,

finding that “[o]n the whole, the claimant’s allegations regarding her limitations resulting

from her physical impairments have been more extreme when compared to the objective

evidence [sic] mild physical impairments and wholly conservative course of treatment.”

(AR 25.) With respect to Hanson’s alleged medication side effects, the ALJ found them

unsupported by the treatment notes, which showed that no medications were discontinued

or substituted because of reported side effects; to the contrary, Hanson reported that her

psychotropic medications, at least, were helpful when she took them. (AR 27.) The ALJ

also found that Hanson’s daily activities were inconsistent with the severe level of disability

she alleged. (AR 27.) Specifically, the ALJ pointed to a number of Hanson’s earlier

statements about her activities that indicated greater functional abilities than suggested by

her hearing testimony, namely: (1) her report in March 2014 that she had to lift a bunch

of boxes while moving to a new residence; (2) her report to her dietician in October 2014

that she was exercising daily by walking 15-20 minutes; (3) her report in December 2014

that she was outside every day doing farm chores such as cutting trees, stacking wood, and

shoveling for “hours;” (4) her Adult Function Report, which indicated that she helped her


                                              10
children with homework and cooked them meals, cared for a dog and a lizard, folded

clothes and put away dishes, went out three times a week for appointments and grocery

shopping, attended church and group therapy, sewed, watched movies, played with her

dog, played cards, and used the computer; and (5) her ability to work as a cashier for at

least a brief period after her alleged onset date. These activities, found the ALJ, were

inconsistent with a total inability to work but consistent with a residual functional capacity

for “light” work with additional postural limitations on use of the right extremity.

       Having determined Hanson’s residual functional capacity, the ALJ proceeded to

determine whether Hanson could perform her past work or other jobs in the national

economy. At the administrative hearing, the vocational expert had testified that a person

with Hanson’s age, education, work experience, and residual functional capacity would be

unable to perform Hanson’s past relevant work as a cashier and personal care attendant

because both jobs required frequent handling and reaching, but could perform the job of

security systems monitor, of which there were 113,000 jobs in the national economy. (AR

78.)3 He further testified that his opinion was consistent with the job descriptions set forth

in the Dictionary of Occupational Titles, and that he had relied on information supplied by

the Bureau of Labor Statistics for his estimates of the number of such jobs existing in the

national economy. (AR 78, 81.)

       The VE explained that the job of security monitor was a sedentary job that would

require infrequent hand use to perform tasks such as dialing a phone or using a radio to



3
 Later, in response to special interrogatories posed by the ALJ, the vocational expert added the job
of school bus monitor, and modified his job numbers estimates. (AR 347-51.)

                                                11
communicate. (AR 78.) Further, because it was stationary, it could be performed by

someone who had to use a walker to ambulate or balance. (AR 80-81.) In response to a

hypothetical posed by Hanson’s counsel, the VE testified that a person capable of only left-

handed work still could work as a security monitor. (Id.)

       Relying on the VE’s testimony, the ALJ found that Hanson was unable to perform

her past relevant work but could perform a significant number of jobs existing in the

national economy, namely, security systems monitor and school bus monitor.



                                         OPINION

       The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971).         When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Thus, where conflicting

evidence allows reasonable minds to reach different conclusions about a claimant’s

disability, the responsibility for the decision falls on the Commissioner. Edwards v. Sullivan,

985 F.2d 334, 336 (7th Cir. 1993).

       Plaintiff asserts that the ALJ committed the following errors: (1) failed to give

adequate weight to Dr. Popp’s opinion; (2) failed to consider the side effects of plaintiff’s

medication on her ability to work; (3) failed to properly consider plaintiff’s limited daily
                                              12
activities; and (4) incorrectly accepted the VE’s opinion that plaintiff could make a

vocational adjustment to jobs in the national economy.4




I. Dr. Popp’s Opinion

       At the outset, the court notes that although plaintiff seeks a remand for what she

contends was the ALJ’s faulty assessment of Dr. Popp’s opinion, plaintiff never explains

why Dr. Popp’s opinion matters to her disability claim. Although Dr. Popp opined that

plaintiff had numerous physical restrictions, the vocational expert testified that many of

those -- including limited use of her hands and need to use a walker -- were not work-

preclusive. Thus, it is not self-evident that the ALJ’s decision to give little weight to Dr.

Popp’s opinion was material to the outcome of her SSI application. A plaintiff must make

at least some showing that a remand for reconsideration of a specific piece of evidence could

affect the outcome of her case. Accord Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir.

2004) (declining to remand for consideration of plaintiff’s obesity, in part because plaintiff

“does not specify how his obesity further impaired his ability to work”); Keys v. Barnhart,

347 F.3d 990, 994–95 (7th Cir. 2003) (applying harmless error review to ALJ’s

determination).

       Nevertheless, defendant does not argue harmless error, and it seems plain that if the

ALJ were to have credited Dr. Popp’s opinion that plaintiff would miss more than two days




4
  Plaintiff also asserted that she could not find support in the medical record for one of the ALJ’s
findings concerning her alleged speech deficit. (Pl.’s Br. (dkt. # 10) 62.) After defendant identified
the supporting evidence, plaintiff did not pursue the issue further, apparently abandoning the
argument.

                                                 13
of work every month, then he would have found plaintiff disabled. Accordingly, the court

will address plaintiff’s arguments concerning Dr. Popp, even though many of the

limitations she found are immaterial.

       Under the applicable regulation, a treating physician’s opinion is entitled to

“controlling weight” if well-supported by medically acceptable clinical and laboratory

diagnostic techniques and not inconsistent with other substantial evidence. Campbell v.

Astrue, 627 F.3d 299, 306 (7th Cir. 2010); 20 C.F.R. § 416.927 (“Evaluating opinion

evidence for claims filed before March 27, 2017.”). If the opinion does not meet the test

for controlling weight, the ALJ must decide what weight it does deserve, considering the

length, nature, and extent of the treatment relationship; frequency of examination; the

physician’s specialty; the types of tests performed; and the consistency and support for the

physician’s opinion. Campbell, 627 F.3d at 306. The regulation provides that the ALJ must

always give “good reasons” for the weight afforded a treating source report. 20 C.F.R. §

416.927(c)(2).

       The Seventh Circuit has nevertheless recognized that, while a treating physician’s

opinion is important, it is not the final word on a claimant’s disability. Schmidt v. Astrue,

496 F.3d 833, 842 (7th Cir. 2007). The ALJ may discount a treating physician’s medical

opinion if it is internally inconsistent, conflicts with the provider’s own treatment notes,

or is inconsistent with the opinion of a consulting physician, see, e.g., Loveless v. Colvin, 810

F.3d 502, 507 (7th Cir. 2016); Henke v. Astrue, 498 Fed. Appx. 636, 640 (7th Cir. 2012);

Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008), so long as he minimally articulates

his rationale, see Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008); Schmidt, 496 F.3d at


                                              14
842; see also Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015) (“We uphold all but the

most patently erroneous reasons for discounting a treating physician’s assessment.”)

(internal quote marks omitted).

       The ALJ satisfied that standard here. As summarized above, the ALJ noted

numerous inconsistencies between the limitations set forth in Dr. Popp’s report and the

evidence of record, such as plaintiff’s work as a cashier during the time frame she was

treated by Dr. Popp; her statements to other providers that indicated that her restrictions

were far less severe than Dr. Popp found; the relatively minor abnormal findings on

physical examinations; and Dr. Popp’s failure to refer plaintiff for more aggressive

treatment. Dr. Popp’s opinion was also contradicted by the state agency physicians, who

found that plaintiff had less restrictive limitations.

       Plaintiff does not dispute that the ALJ articulated his rationale, but she disagrees

with some of his reasoning. First, she argues that in finding that plaintiff’s “course of

treatment was not aggressive enough to treat the right hand and wrist impairment,” the

ALJ overstepped his bounds and “played doctor.” See, e.g., Myles v. Astrue, 582 F.3d 672,

677-78 (7th Cir. 2009) (“The inference that [insulin] was not prescribed because Myles

was not experiencing significant problems appears to be the ALJ’s own inference, and is

wholly unsupported by the record.”). Although it is true that ALJs must be careful not to

rely on their own lay opinions to draw medical conclusions, the ALJ did not do that here.

At the time Dr. Popp provided her December 1, 2015, opinion restricting plaintiff from all

activity with her right hand, neither she nor any other doctor had suggested that plaintiff’s

hand and wrist symptoms were permanent. To the contrary, both Dr. Kaiser and Dr. Popp


                                              15
were of the view that plaintiff could regain function in the right hand with aggressive

rehabilitation. As the ALJ pointed out, plaintiff had not yet engaged in such rehabilitation

when Dr. Popp provided her restrictive opinion, and in fact, was not using her right hand

at all, even though Dr. Kaiser had encouraged her to do so.

       SSR 16-3p directs ALJs to consider an individual’s treatment when evaluating the

intensity, persistence, and limiting effects of her symptoms. Here, the ALJ reasonably

concluded that plaintiff’s lack of aggressive treatment for her right hand was inconsistent

with her reported inability to use it and Dr. Popp’s apparent acceptance of that report. See

Simila v. Astrue, 573 F.3d 503, 519 (7th Cir. 2009) (affirming adverse credibility finding

based on “relatively conservative” treatment consisting of “various pain medications,

several injections, and one physical therapy session”); cf. Olsen v. Colvin, 551 F. App’x 868,

875 (7th Cir. 2014) (“More significantly, the epidural steroid injections were the most

invasive treatment [the claimant] received for her back pain, and those injections have

been characterized as ‘conservative treatment.’”) (citing Singh v. Apfel, 222 F.3d 448, 450

(8th Cir. 2000)). Plaintiff argues that the ALJ gave short shrift to the fact that she had

previous surgery on her right hand and wrist and right shoulder, but the ALJ discussed this

evidence, noting that those surgeries were largely successful. (AR 22.) With respect to the

hand and wrist problems that began after plaintiff fell in early 2015, however, the ALJ

reasonably relied on the absence of aggressive treatment for those problems to discount the

severity of those complaints.

       Plaintiff next criticizes the ALJ for relying on the dietician’s note stating that

plaintiff was “outside everyday with farm chores, cutting trees, stacking wood and


                                             16
shoveling for hours” as a reason to give little weight to the extreme lifting limitations

endorsed by Dr. Popp. Plaintiff first “question[s] [the note’s] accuracy,” pointing out that

plaintiff testified at the hearing that all she could do on her farm was pet the cattle. (Br.

in Supp. (dkt. # 10) 48.) As the Commissioner points out, however, the ALJ was not

required to credit plaintiff’s testimony at the hearing over her contemporaneous statement

made in the course of medical treatment. Second, plaintiff argues that Dr. Popp was

plaintiff’s treating physician for many years. Although plaintiff’s point is unclear, the court

understands her to be arguing that Dr. Popp’s ability to observe plaintiff on numerous

occasions should have been given more weight than a single contradictory statement in the

record. However, such an argument invites the court to reweigh the evidence, which it

cannot do. Because reasonable people could infer from the dietician’s note that plaintiff

was not as restricted as Dr. Popp found, this court must uphold the ALJ.

       Next, plaintiff argues that, contrary to the ALJ’s finding, there is nothing

inconsistent between Dr. Popp’s opinion that plaintiff could walk no more than 1 block

without rest or severe pain and the dietician’s note indicating that plaintiff was exercising

by walking daily for 15-20 minutes. Plaintiff argues that because she walks at a very slow

pace with a walker and rests frequently, it takes her 15 minutes to walk one block. Such

evidence does not appear in the record, however, and the ALJ reasonably inferred from

plaintiff’s pre-surgery weight loss that she was walking more than 1 block in 15-20 minutes.

In any case, as noted previously, the vocational expert testified that the security monitor

job did not require walking, so any error on this point is harmless.

       In a similar vein, plaintiff argues that the ALJ inferred too much from the fact that


                                              17
plaintiff worked as a cashier in late 2015 when he noted that fact as a reason to discount

Dr. Popp’s opinion. Plaintiff points to a note in the record from her employer stating that

she worked only 135 hours between August 6 and September 28, 2015, and that she was

let go because she was missing too much work. (AR 345.) Plaintiff argues that “[t]he fact

of Hanson not being able to physically do her job” supports Dr. Popp’s limitations. (Br.

in Supp. (dkt. # 10) 49.)     However, the note does not say that plaintiff could not

“physically do her job,” only that she was missing too much work. In any case, even if this

court discounts this particular finding by the ALJ, he provided sufficient other “good

reasons” to discount Dr. Popp’s opinion. See McKinzey v. Astrue, 641 F.3d 884, 890 (7th

Cir. 2011) (upholding ALJ’s credibility finding even where two of three of claimant’s

criticisms were valid).

       Finally, plaintiff argues that Dr. Popp’s opinion should have been given more weight

because it was consistent with findings made by Dr. Hasan, a consultative examiner who

examined plaintiff on December 28, 2013. As plaintiff points out, like Dr. Popp, Dr.

Hasan found that plaintiff needed a walker for short and long distances and uneven terrain;

could not bend, stoop, crouch, or squat; and could only occasionally perform handling and

fingering with the right side. In mid-October 2013, plaintiff was treated for a suspected

ankle fracture after twisting her foot suddenly. She was prescribed a Cam boot and a

walker, which she was using at the time of her evaluation with Dr. Hasan. (AR 608.) Dr.

Hasan noted that his restrictions on walking, standing, bending and stooping were to

address plaintiff’s left ankle fracture and weakness. (AR 522-23.) However, an x-ray of

plaintiff’s ankle a month after her visit with Dr. Hasan showed no fracture or dislocation.


                                            18
(AR 531.)

       The ALJ accepted Dr. Hasan’s limitation of only occasional handling and fingering,

but rejected the walker limitation and the restrictions on bending, stooping, crouching, and

squatting. The ALJ explained that he rejected these limitations largely for the same reasons

he rejected Dr. Popp’s similar conclusions: (1) the MRIs and x-rays had found only mild

abnormalities; (2) plaintiff was noted during numerous exams to rise from a seated position

without assistance and walk steadily; (3) Dr. Popp initially encouraged plaintiff not to use

a walker; and (4) in 2014, plaintiff was able to work outside doing physical chores on the

farm and walk for 15-20 minutes every day. (AR 28.)

       Contrary to plaintiff’s unsupported argument, the ALJ was well within his discretion

to rely on these inconsistences to reject both Dr. Hasan’s and Dr. Popp’s conclusions in

favor of those of the state agency physicians. See 20 C.F.R. § 416.927 (providing that ALJ

will consider supportability of opinion and consistency with record as a whole in weighing

medical opinions).5 As the ALJ explained, the opinions of the state agency physicians were

more consistent with the record as a whole, including the objective medical evidence,

plaintiff’s reported activities, and course of treatment. The ALJ was not obliged to turn a

blind eye to this evidence and accept Dr. Popp’s restrictions simply because Dr. Hasan had

found similar restrictions.




5
 In reply, plaintiff argues perfunctorily -- and for the first time -- that the ALJ should have rejected
the state agency physicians’ opinions on the ground that they were “stale.” Because plaintiff did
not raise this issue in her opening brief, she has waived it. Harper v. Vigilant Ins. Co., 433 F.3d 521,
528 (7th Cir. 2005) (holding that failure to develop an argument until the filing of a reply brief
constitutes waiver).


                                                  19
       In sum, the ALJ provided sound reasons, supported by substantial evidence in the

record, for discounting Dr. Popp’s opinion. Accordingly, this court finds no error in regard

to the ALJ’s treatment of Dr. Popp’s opinion.



II. Medication Side Effects

       Plaintiff argues the ALJ erred by “failing to address” her medication side effects.

Although plaintiff fails to specify what particular side effect prevents her from performing

the jobs identified by the ALJ, the court assumes she is referring to her testimony that her

medicine makes her so tired that she needs a one-hour nap every two hours. As the VE

testified, such a limitation would preclude all competitive work.

       Contrary to plaintiff’s argument, the ALJ did not ignore this testimony. Instead, he

explicitly rejected it, explaining that nothing in the treatment notes showed that plaintiff

complained of such side effects to her doctors. (AR 21, 27.) Plaintiff raises no objection

to this reasoning, so she has waived it. Hernandez v. Cook County Sheriff’s Office, 634 F.3d

906, 913 (7th Cir. 2011) (arguments that are not raised or developed are considered

waived). Nevertheless, any such challenge would fail. It was not unreasonable for the ALJ

to infer that, if plaintiff’s medication indeed caused such extreme fatigue, she would have

said something to her doctors about it.



III.   Daily Activities

       In determining plaintiff’s residual functional capacity, the ALJ considered plaintiff’s

activities of daily living and determined that they were inconsistent with her allegations of

disability. (AR 27.) Plaintiff argues that in so finding, the ALJ “glossed over” her hearing


                                             20
testimony where she described numerous restrictions on her daily activities, including an

inability to read and write, use her right hand for fine fingering, reach overhead with her

right arm, walk without a walker, or bend more than 35 degrees at the waist.

       This argument is unpersuasive. The ALJ recited these allegations in his decision,

but explained that, to the extent plaintiff was alleging a total inability to work, her

allegations were inconsistent with the record as a whole. (AR 21.) As detailed above, the

ALJ cited plaintiff’s own contradictory statements about her activities that indicated that

she had greater functional abilities than she testified at the hearing.             Given this

contradictory evidence, it was up to the ALJ to decide which evidence to credit and which

to reject, and plaintiff offers no specific challenge to any of the ALJ’s findings. Accordingly,

this court will not disturb the ALJ’s conclusion with respect to plaintiff’s daily activities.



IV.    VE Testimony

        Finally, plaintiff purports to challenge the ALJ’s decision on the ground that “the

ALJ incorrectly accepted the opinion of the VE in finding Hanson could find a job in the

national economy.” (Pl.’s Br. (dkt. # 10) 56.) However, plaintiff fails to develop any

argument as to why the ALJ erred. For the most part, her “argument” consists of cut-and-

pasted portions of the VE testimony from the hearing transcript. Plaintiff refers to the

opinion letter by David Traver and attaches a copy to her brief, but she does not offer any

critique of the ALJ’s analysis of that opinion, nor does she explain what this court ought

to do with it. (Id. 56-58.) In light of this utter lack of development, plaintiff has waived

her challenge to the ALJ’s Step Five determination. Crespo v. Colvin, 824 F.3d 667, 673

(7th Cir. 2016) (“[P]erfunctory and undeveloped arguments, and arguments that are
                                              21
unsupported by pertinent authority, are waived[.]”); Tyler v. Runyon, 70 F.3d 458, 466 (7th

Cir. 1995) (“This court has no duty to research and construct legal arguments available to

a party, especially when he is represented by counsel.”) (internal quotations and citations

omitted).



                                         ORDER

       IT IS ORDERED that the decision of the Commissioner of Social Security denying

plaintiff Joleen Hanson’s application for Supplemental Security Income is AFFIRMED.

The clerk of court is directed to enter judgment for the defendant and close this case.

       Entered this 25th day of September, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                            22
